378 F.3d 958
PUBLIC CITIZEN; Brotherhood of Teamsters, Auto and Truck Drivers, Local 70; California Labor Federation; California Trucking Association; Environmental Law Foundation; International Brotherhood of Teamsters, Petitioners,Natural Resources Defense Council; Planning and Conservation League, Petitioners-Intervenors,v.DEPARTMENT OF TRANSPORTATION; Federal Motor Carrier Safety Administration; Nicholas R. Walsh, Respondents.International Brotherhood of Teamsters; Brotherhood of Teamsters, Auto and Truck Drivers, Local 70; California Labor Federation; California Trucking Association; Environmental Law Foundation; Public Citizen, Petitioners,Natural Resources Defense Council; Planning and Conservation League, Petitioners-Intervenors,v.Department of Transportation; Federal Motor Carrier Safety Administration; Joseph M. Clapp; Nicholas R. Walsh, Respondents.
No. 02-70986.
No. 02-71249.
United States Court of Appeals, Ninth Circuit.
Filed August 4, 2004.

David Vladeck, Public Citizen Litigation Group, Washington, DC, Randi Bandman, Milberg, Weiss, Bershad, Hynes & Lerach LLP, Stanley S. Mallison, Esq., Patrick J. Coughlin, Lerach, Coughlin, Stoia & Robbins, LLP, Stephen P. Berzon, Esq., Jonathan Weissglass, Esq., Altshuler, Berzon, Nussbaum, Rubin & Demain, San Francisco, CA, Albert H. Meyerhoff, Esq., Milberg, Weiss, Bershad, Hynew and Lerach LLP, Los Angeles, CA, Patrick W. Daniels, Esq., Milberg, Weiss, Bershad, Hynes and Lerach LLP, William S. Lerach, Esq., Lerach, Coughlin, Stoia & Robbins LLP, San Diego, CA, Charles S. Crandall, Esq., Law Offices of Charles Stevens Crandall, San Luis Obispo, CA, for Petitioners.
Jon P. Devine, Jr., Esq., Natural Resources Defense Council, Washington, DC, Gail R. Feuer, Natural Resources Defense Council, Santa Monica, CA, Adrianna Quintero Somaini, Esq., Natural Resources Defense Council, San Francisco, CA, for Petitioners-Intervenors.
Administrator, National Highway Traffic Safety Administration, Joseph M. Clapp, Esq., Office of the Administrator, John L. Smeltzer, Esq., Andrew C. Mergen, Esq., U.S. Department of Justice, Washington, DC, General Counsel, Department of Transportation, Jocelyn Burton, Esq., Office of the U.S. Attorney, Nicholas R. Walsh, San Francisco, CA, for Respondents.
On Remand from the United States Supreme Court.
Before: D.W. NELSON, HAWKINS and WARDLAW, Circuit Judges.

ORDER ON REMAND
ORDER

1
The mandate is hereby recalled. We remand to the Department of Transportation for further proceedings consistent with 10322 the Supreme Court's decision in Department of Transp. v. Public Citizen, ___ U.S. ___, 124 S.Ct. 2204, 159 L.Ed.2d 60 (2004).


2
It is so ORDERED.